Citation Nr: 1145405	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a videoconference hearing in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the videoconference hearing is associated with the claims file.  

A request to reopen the previously denied claims of entitlement to service connection for a back disability, chronic obstructive pulmonary disease, and bilateral eye disability is of record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these claims are referred to the AOJ for appropriate action.  


FINDING OF FACT

No acquired psychiatric disorder has been present during the pendency of this claim.  


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2008, prior to issuance of the February 2009 rating decision on appeal. 

The Board also notes the Veteran has been afforded appropriate assistance in response to his claim.  Service treatment records and VA medical records have been.  The Board recognizes that the Veteran specifically identified a private psychiatric evaluation report dated in 1979 at St. Elaxjan Brothers Medical Center in Elk Grove, Illinois.  Although this record relates to a psychiatric treatment, and as discussed more fully below, the Veteran is not shown to have current psychiatric disability, and has testified to no symptoms associated with any psychiatric disability.  Even if these records were associated with the Veteran's claims file, the claim would still be denied.  

Additionally, the Veteran testified to being in receipt of Social Security Disability (SSD) benefits.  During his hearing, the Veteran stated that his SSD was solely related to his physical disability.  Upon request for confirmation from the undersigned, the Veteran again stated that his SSD is only related to his physical disabilities and that he did not undergo a psychiatric evaluation in connection with his SSD claim.  The Board finds that it is unnecessary to obtain any records from the Social Security Administration because there is no indication that these records would be relevant to the instant claim.  

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence, to include medical records. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his psychiatric disorder claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is no competent evidence reflecting the presence of any psychiatric disorder during the pendency of this claim.  As he has not presented a prima facie case for service connection for a psychiatric disorder, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

Accordingly, the Board will address the merits of the claims. 

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the STRs show that the Veteran underwent a July 1967 psychiatric hospitalization, during which he was diagnosed as having immature personality disorder.  He had previously been seen for outpatient psychiatric consultations in April 1967 and May 1967.  The neuropsychiatrist found no frank psychiatric indication when the Veteran was discharged from the hospital, and he found the Veteran was fit for duty.  There was no further psychiatric treatment and the  medical examination at separation disclosed that his psychiatric status was normal.

The available post-service treatment records are silent as to any complaints of or a diagnosis related to a psychiatric disability.  VA outpatient treatment records show one instance when the Veteran had a depressed mood, but no psychiatric disability was found.  Additionally, the Veteran testified that he underwent psychiatric evaluations in the mid- to late-1970s.  During his hearing, he denied receiving any psychiatric diagnosis, and he denied any current symptoms associated with a psychiatric disability.  In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had any acquired psychiatric disorder. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA and hearing testimony in which he alleges he has a history of a psychiatric disability. 

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran is able to report that he currently experiences symptoms associated with a psychiatric disability, he has not done so. During his videoconference hearing he denied having a current diagnosis or treatment for a psychiatric disability.  Further, he denied any current symptoms that could be attributed to a psychiatric disability.  

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER


Service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


